Citation Nr: 0102274	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an original evaluation in excess of 10 percent 
for status post thorascopic pericardiectomy for pericardial 
tamponade.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1999 to 
March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision granted service connection for 
status post thorascopic pericardiectomy for pericardial 
tamponade, evaluated as 10 percent disabling effective March 
9, 1999, the day following discharge from service.


REMAND

The Board notes that the veteran has currently been assigned 
a 10 percent disability evaluation for her status post 
thorascopic pericardiectomy for pericardial tamponade under 
Diagnostic Code 7002.  Under this code, a 10 percent rating 
is warranted when a workload of greater than 7 METS but not 
greater than 10 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when continuous medication is 
required.  A 30 percent rating is warranted when a workload 
of greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or when there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or when a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or when there 
is left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is warranted for 
chronic congestive heart failure, or when a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or when there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

At the time of the veteran's July 1999 VA examination, the 
examiner estimated that the veteran was able to exercise to a 
level of 10 METs.  A chest x-ray revealed no post-surgical 
changes or pericardial disease.  An electrocardiogram 
performed at that time revealed a normal sinus rhythm with 
normal ECG findings.  

In her October 1999 substantive appeal, the veteran reported 
that she frequently became short of breath when walking up 
the smallest incline.  She also noted that she could not 
exercise at all due to shortness of breath, constant fatigue, 
and frequent chest wall pain.  In November 1999, the veteran 
was seen at Mercy San Juan Hospital on an emergency basis.  
An ECG performed at that time was found to be abnormal.  

Based upon the veteran's statement and the results of the 
November 1999 ECG, it appears that the veteran's condition 
may have worsened.  In accordance with 38 C.F.R. § 3.327, 
reexaminations will be requested whenever the VA determines 
there is a need to verify the current severity of a 
disability.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for status post thorascopic 
pericardiectomy for pericardial 
tamponade.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should notify the 
veteran of any records it is unsuccessful 
in obtaining.

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and severity of her 
service-connected status post thorascopic 
pericardiectomy for pericardial 
tamponade.  All necessary tests and 
studies should be performed, to include 
the appropriate exercise test(s) needed 
to properly calculate the veteran's METs 
(metabolic equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
It should also be noted whether the 
veteran has the need for medication, 
whether she has cardiac hypertrophy or 
dilatation on diagnostic study and 
whether she has congestive heart failure 
or left ventricular dysfunction 
(including the ejection fraction).  The 
examiner should describe the effects of 
the veteran's status post thorascopic 
pericardiectomy for pericardial tamponade 
on her ability to be gainfully employed.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for status post 
thorascopic pericardiectomy for 
pericardial tamponade.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



